         Case: 3:18-cv-00760-jdp Document #: 10 Filed: 12/14/18 Page 1 of 8




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN


JOHN BOUCHER,

               Plaintiff,

         v.                                  Case No. 18-CV-0760

DR. MARTIN AND DEBRA TIDQUIST,

               Defendants.


                     ANSWER AND AFFIRMATIVE DEFENSES


         Defendants, Dr. W. Bradley Martin and Debra Tidquist, by their attorneys,

Attorney General Brad D. Schimel, and Assistant Attorney General Gesina S.

Carson, hereby respond to Plaintiff’s Complaint as follows:

INTRODUCTION

         1.    In responding to paragraph 1 of Plaintiff’s Complaint, Defendants

DENY they were negligent or showed deliberate indifference to Plaintiff’s medical

needs.

JURISDICTION AND VENUE

         2.    In responding to paragraph 2 of Plaintiff’s Complaint, Defendants

ADMIT jurisdiction is proper.

         3.    In responding to paragraph 3 of Plaintiff’s Complaint, Defendants

ADMIT venue is proper.

PARTIES
        Case: 3:18-cv-00760-jdp Document #: 10 Filed: 12/14/18 Page 2 of 8




      4.     In responding to paragraph 4 of Plaintiff’s Complaint, Defendants

ADMIT.

      5.     In responding to paragraph 5 of Plaintiff’s Complaint, Defendants

ADMIT.

      6.     In responding to paragraph 6 of Plaintiff’s Complaint, Defendants

ADMIT.

ALLEGATIONS OF FACT: Events Leading to Right Shoulder Injury

      7-9.   In responding to paragraphs 7-9 of Plaintiff’s Complaint, Defendants

lack personal knowledge to form a response and therefore DENY. To the extent this

information may be contained in Plaintiff’s medical records, Plaintiff has not provided

a signed release authorization to permit Defendants to use his records in preparing

this response and therefore further DENY.

ALLEGATIONS OF FACT: Events Prior to Orthopedic Consultation

      10.    In responding to paragraph 10 of Plaintiff’s Complaint, Defendants

ADMIT Plaintiff arrived at DCI on February 24, 2015, but lack personal knowledge

to form a response about the remainder of the allegations in this paragraph and

therefore DENY. To the extent this information may be contained in Plaintiff’s

medical records, Plaintiff has not provided a signed release authorization to permit

Defendants to use his records in preparing this response and therefore further

DENY.

      11-12. In responding to paragraphs 11-12 of Plaintiff’s Complaint,

Defendants lack personal knowledge to form a response and therefore DENY. To the

extent this information may be contained in Plaintiff’s medical records, Plaintiff has

                                          2
        Case: 3:18-cv-00760-jdp Document #: 10 Filed: 12/14/18 Page 3 of 8




not provided a signed release authorization to permit Defendants to use his records in

preparing this response and therefore further DENY.

      13.    In responding to paragraph 13 of Plaintiff’s Complaint, Defendants

ADMIT Plaintiff arrived at JCI on May 5, 2015, but lack personal knowledge to form

a response about the remainder of the allegations in this paragraph and therefore

DENY. To the extent this information may be contained in Plaintiff’s medical records,

Plaintiff has not provided a signed release authorization to permit Defendants to use

his records in preparing this response and therefore further DENY.

      14-15. In responding to paragraphs 14-15 of Plaintiff’s Complaint, Defendants

lack personal knowledge to form a response and therefore DENY. To the extent this

information may be contained in Plaintiff’s medical records, Plaintiff has not provided

a signed release authorization to permit Defendants to use his records in preparing

this response and therefore further DENY.

      16.    In responding to paragraph 16 of Plaintiff’s Complaint, Defendants

DENY.

      17.    In responding to paragraph 17 of Plaintiff’s Complaint, Defendants

DENY. To the extent this information may be contained in Plaintiff’s medical records,

Plaintiff has not provided a signed release authorization to permit Defendants to use

his records in preparing this response and therefore further DENY.

      18.    In responding to paragraph 18 of Plaintiff’s Complaint, Defendants

lack personal knowledge to form a response and therefore DENY. To the extent this

information may be contained in Plaintiff’s medical records, Plaintiff has not provided




                                          3
       Case: 3:18-cv-00760-jdp Document #: 10 Filed: 12/14/18 Page 4 of 8




a signed release authorization to permit Defendants to use his records in preparing

this response and therefore further DENY.

      19.    In responding to paragraph 19 of Plaintiff’s Complaint, Defendants

lack personal knowledge about Plaintiff’s use of the Inmate Complaint Review

System and therefore DENY.

      20.    In responding to paragraph 20 of Plaintiff’s Complaint, Defendants

lack personal knowledge to form a response about what Plaintiff may have written to

a person not a party to this lawsuit and therefore DENY. To the extent this

information may be contained in Plaintiff’s medical records, Plaintiff has not provided

a signed release authorization to permit Defendants to use his records in preparing

this response and therefore further DENY.

      21.    In responding to paragraph 21 of Plaintiff’s Complaint, Defendants

lack personal knowledge to form a response about what a person not a party to this

lawsuit may have written to Plaintiff and therefore DENY. To the extent this

information may be contained in Plaintiff’s medical records, Plaintiff has not provided

a signed release authorization to permit Defendants to use his records in preparing

this response and therefore further DENY.

      22.    In responding to paragraph 22 of Plaintiff’s Complaint, Defendants

lack personal knowledge to form a response and therefore DENY. To the extent this

information may be contained in Plaintiff’s medical records, Plaintiff has not provided

a signed release authorization to permit Defendants to use his records in preparing

this response and therefore further DENY.




                                          4
       Case: 3:18-cv-00760-jdp Document #: 10 Filed: 12/14/18 Page 5 of 8




      23-28. In responding to paragraphs 23-28 of Plaintiff’s Complaint, Defendants

lack personal knowledge to form a response and therefore DENY. To the extent this

information may be contained in Plaintiff’s medical records, Plaintiff has not provided

a signed release authorization to permit Defendants to use his records in preparing

this response and therefore further DENY.

ALLEGATIONS OF FACT: The Diagnosis

      29-30. In responding to paragraphs 29-30 of Plaintiff’s Complaint, Defendants

lack personal knowledge to form a response and therefore DENY. To the extent this

information may be contained in Plaintiff’s medical records, Plaintiff has not provided

a signed release authorization to permit Defendants to use his records in preparing

this response and therefore further DENY.

      31.    In responding to paragraph 31 of Plaintiff’s Complaint, Defendants

lack personal knowledge about Plaintiff’s use of the Inmate Complaint Review

System and therefore DENY.

CAUSES OF ACTION: COUNT ONE - Deliberate Indifference

      32.    No allegations are made in paragraph 32 and no response is required.

To the extent a response is needed, Defendants DENY.

      33.    In responding to paragraph 33 of Plaintiff’s Complaint, Defendants

DENY. To the extent this information may be contained in Plaintiff’s medical records,

Plaintiff has not provided a signed release authorization to permit Defendants to use

his records in preparing this response and therefore further DENY.

      34.    In responding to paragraph 34 of Plaintiff’s Complaint, Defendants

lack personal knowledge to form a response and therefore DENY. To the extent this

                                          5
        Case: 3:18-cv-00760-jdp Document #: 10 Filed: 12/14/18 Page 6 of 8




information may be contained in Plaintiff’s medical records, Plaintiff has not provided

a signed release authorization to permit Defendants to use his records in preparing

this response and therefore further DENY.

       35.    In responding to paragraph 35 of Plaintiff’s Complaint, Defendants

DENY.

       36.    In responding to paragraph 36 of Plaintiff’s Complaint, Defendants

DENY.

       37.    In responding to paragraph 37 of Plaintiff’s Complaint, Defendants

DENY.

       38.    In responding to paragraph 38 of Plaintiff’s Complaint, Defendants

DENY.

CAUSES OF ACTION: COUNT TWO - Medical Malpractice/Negligence

       39.    No allegations are made in paragraph 39 and no response is required.

To the extent a response is needed, Defendants DENY.

       40.    In responding to paragraph 40 of Plaintiff’s Complaint, Defendants

allege this calls for a legal conclusion.

       41.    In responding to paragraph 41 of Plaintiff’s Complaint, Defendants

DENY.

       42.    In responding to paragraph 42 of Plaintiff’s Complaint, Defendants

DENY.

       43.    In responding to paragraph 43 of Plaintiff’s Complaint, Defendants

DENY.




                                            6
       Case: 3:18-cv-00760-jdp Document #: 10 Filed: 12/14/18 Page 7 of 8




      44.    In responding to paragraph 44 of Plaintiff’s Complaint, Defendants

DENY.

      45.    Defendants DENY Plaintiff is entitled to any of the relief requested.

      46.    Anything not expressly answered above is hereby DENIED.

                            AFFIRMATIVE DEFENSES

      1.     All or portions of Plaintiff’s complaint must be dismissed to the extent

that Plaintiff failed to exhaust administrative remedies.

      2.     To the extent that Defendants are named in their personal capacities,

all or portions of Plaintiff’s complaint must be dismissed pursuant to the doctrine of

qualified immunity.

      3.     To the extent that Defendants are named in their official capacities, all

or portions of Plaintiff’s complaint must be dismissed pursuant to the doctrine of

sovereign immunity and the Eleventh Amendment to the United States Constitution.

      4.     Any claims for monetary damages in this case are limited under the

provisions of 42 U.S.C. § 1997e(e).

      5.     All or a portion of Plaintiff’s complaint is subject to or barred by the

doctrines of comparative negligence or contributory negligence.

      6.     Any damages sustained by Plaintiff were caused by intervening and/or

superseding causes over which these answering Defendants had no control,

including but not limited to, the acts or omissions of the Plaintiff.

      7.     This action is subject to the requirements, provisions, terms,

conditions, and limitations of Wis. Stat. § 893.82.




                                           7
       Case: 3:18-cv-00760-jdp Document #: 10 Filed: 12/14/18 Page 8 of 8




      8.       All or portions of Plaintiff’s complaint must be dismissed pursuant to the

doctrine of discretionary immunity.

      WHEREFORE, Defendants demand judgment in their favor and against

Plaintiff dismissing Plaintiff’s complaint, and an order awarding Defendants’

attorneys’ fees, as well as such other and further relief as the Court deems

appropriate.

Dated: December 14, 2018.



                                         Respectfully submitted,

                                         BRAD D. SCHIMEL
                                         Attorney General of Wisconsin


                                         s/Gesina S. Carson
                                         GESINA SEILER CARSON
                                         Assistant Attorney General
                                         State Bar #1055162

                                         Attorneys for Defendants Martin and
                                         Tidquist

Wisconsin Department of Justice
Post Office Box 7857
Madison, Wisconsin 53707-7857
(608) 266-1672
(608) 267-8906 (Fax)
carsongs@doj.state.wi.us




                                            8
